         Case 1:19-cv-04466-LMM Document 21 Filed 10/24/19 Page 1 of 3



                         IN UNITED STATES DISTRICT COURT
                        FOR NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR., KEVIN JACOBS
and FEIONA DUPREE, Each individually
and on Behalf of ALL OTHERS                     Civil Action No.: 1:19-cv-4466 LMM
SIMILARLY SITUATED


      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.
     Defendant.




                    NOTICE OF SUPPLEMENTAL INFORMATION


       Plaintiffs file this Notice of Supplemental Information to highlight new factual

developments that support its Motion for an Order to Toll Limitations Period For Putative

Collective Members and the supporting Memorandum of Law. (Doc. 14.) This Notice contains

no new legal argumentation.


       The court is already aware that on October 21, 2019, Plaintiffs filed a Motion for Leave

to file a Second Amended Complaint (Doc. 17) that ​refines and clarifies ​the putative class

definition in response to concerns raised in Defendant’s Emergency Motion to Strike, Deny

Without Prejudice or Stay. (Doc No 10). At paragraphs 47 and 66 of Plaintiff’s Proposed

Second Amended Complaint, the putative class description reads as follows:
         Case 1:19-cv-04466-LMM Document 21 Filed 10/24/19 Page 2 of 3




              All Publix Bakery and Deli department Managers and Assistant
              Managers nation-wide, who were misclassified as exempt salaried
              employees, performed mostly manual labor and were not paid at
              the proper overtime rate for hours worked more than forty (40)
              hours in any week within three (3) years prior to the inception of
              this lawsuit.

       (See Doc. 17 at Ex A)


       If Plaintiff’s Motion for Leave to file a Second Amended Complaint is granted, we

request that the court consider Plaintiff’s Motion to Toll Limitations Period for Putative

Collective Members in light of the above referenced description of the putative class, and

disregard the putative class descriptions appearing on pages ​1 and 2 ​of the Plaintiffs’

Memorandum in Support of Plaintiff’s Motion to Toll Limitations Period for Putative Collective

Members. (Doc. 14 at Attachment 1).


Dated: October 24, 2019                    Respectfully submitted,


                                           By: ​/s/Arnold Lizana             ​.
                                           Arnold Lizana
                                           GA Bar No.: 698758
                                           Law Offices of Arnold J. Lizana III P.C.
                                           1175 Peachtree Street NE, 10th Floor
                                           Atlanta, GA 30361
                                           T: 877-443-0999
                                           F: 877-443-0999
                                           alizana@attorneylizana.com
         Case 1:19-cv-04466-LMM Document 21 Filed 10/24/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of October 2019, I filed this document Plaintiffs’

NOTICE OF SUPPLEMENTAL INFORMATION with the Clerk of the Court using the ECF,

and served a copy by email to the following:

                                       Brett C. Bartlett
                                  SEYFARTH SHAW LLP.
                               1075 Peachtree St. NE, Suite 2500
                                 Atlanta, Georgia 30309-3958
                                    bbartlett@seyfarth.com
                                COUNSEL FOR DEFENDANT
                               PUBLIX SUPERMARKETS, INC.

                                                     s/Arnold Lizana               ​.
                                                     Counsel for Plaintiffs
